Citation Nr: 0101250	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-21 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

Although it was not clear from the October 1998 decision 
whether the RO considered that this issue had already been 
dealt with in a February 1995 decision, the statement of the 
case dated October 1999 clearly properly characterizes the 
issue as whether new and material evidence has been submitted 
sufficient to reopen this claim.  Thus, the matter in 
appellate status is as listed above.


REMAND

The appellant and her representative contend that service 
connection is warranted for the cause of the veteran's death.  
The record shows that he died in January 1995 at age 60 of 
heart failure due to myocardial infarction and cerebral 
embolism.  At the time of the veteran's death, he was service 
connected for gout, degenerative joint disease of the left 
knee, arthritis of the left index finger, calcified granuloma 
of the right lung, and hemorrhoids, rated at a combined level 
of 30 percent.

Review of the claims folder reflects that the veteran 
suffered a cerebral thrombosis in early 1986.  His treating 
physician at the time indicated that the stroke had resulted 
from hypertension, but did not report the date of onset of 
hypertension.  The appellant has claimed that the veteran 
received ongoing medical treatment from the time of his 
retirement from the military until his death; however she has 
never been advised to submit the records of same, or to 
provide the names and addresses of treating medical 
facilities so that VA can assist her in obtaining such 
evidence.  Moreover, the appellant has claimed that when the 
veteran applied for Social Security benefits, official 
military medical records were forwarded to the Social 
Security Administration but were not returned.  She suggests 
that these records would support her claim for dependency and 
indemnity (DIC) benefits.  

A letter from the appellant dated April 1997 reflects her 
argument that the veteran's death was linked to post 
traumatic stress disorder (PTSD).  She indicated that, from 
the time of her husband's retirement to his death, he smoked 
and drank excessively, had high levels of unexplained 
anxiety, was depressed, and often experienced an inability to 
trust people.  She has requested that his official military 
personnel file be obtained, because such would support her 
allegations.  

VA has been placed on notice that there may be official 
records which should be requested for inclusion in the claims 
file.  In Graves v. Brown, 8 Vet. App. 522, 524-525 (1996), 
the United States Court of Veterans Appeals (the Court) held 
that "when a veteran has made an application to reopen a 
claim and the Secretary is on notice of evidence which may 
prove to be new and material but has not been submitted with 
the application, the Secretary has a duty under section 5103 
to inform a claimant of the evidence necessary to complete 
the application."  (Citing 38 U.S.C. § 5103(a)).  

The Board notes that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (to be codified at 38 U.S.C. § 5100, et seq.), 
substantially revised certain statutory provisions regarding 
the assistance that VA must provide to claimants for VA 
benefits and the notice that VA must provide to claimants as 
to the type of evidence that is necessary to substantiate 
their claims.  

Under the circumstances of this case, and in light of the 
recent legislation, it is necessary that this case be 
REMANDED for further action:

1.  The Social Security Administration 
should be asked to provide a copy of any 
medical records of the veteran in their 
possession, with special attention to 
service medical records, or those 
compiled in military facilities.  In the 
event no records are located, that fact 
must be set forth in writing.  

2.  A copy of the veteran's official 
military personnel folder should be 
obtained for inclusion in the record.

3.  The appellant should be advised of 
the need to secure medical evidence which 
links the cause of the veteran's death to 
military service.  In this regard, she 
should be requested to provide a list of 
all medical care providers who treated 
the veteran at any time, with special 
attention to treatment of cardiovascular 
disease, including hypertension.  She 
should be asked to provide any evidence 
she can in support of her assertion that 
the veteran developed PTSD as the result 
of service and that such led to the 
veteran's death.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should then determine whether 
the appellant's claim has been reopened by 
the submission of new and material 
evidence.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






